DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered.
Claims 1-7, 12-29, and 34-38 are pending in the application.  Claims 1, 24-25, and 37-38 have been amended.  Claims 1-24, and 37-38 have previously been withdrawn.  Claims 8-11 and 30-33 have been cancelled.

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-29 and 34-36 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPub 2016/0032523 A1), hereinafter Liu, in view of Kitagawa et al. (US PGPub 2015/0375528 A1), hereinafter Kitagawa.
With regard to Claim 25, Liu discloses an aqueous solution (¶0005) for the pretreatment of cotton fabrics consisting essentially of A) 40% to 70% by weight of at least one multivalent cationic salt (¶0028; Claim 1), and (C) 3% to 40% by weight of a waterborne resin (¶0039-0041), all percentages based on the weight of the aqueous solution (¶0028).
Liu does not explicitly disclose (B) 0.10% to 5% by weight of a blocked isocyanate crosslinking agent, wherein the isocyanate group in the blocked isocyanate crosslinking agent is a trifunctional trimethylolpropane (TMP) of toluene diisocyanate (TDI); hexamethylene diisocyanate (HDI), hydrogenated xylylene diisocyanate (H6XDI), isophorone diisocyanate (IPDI), or dicyclohexylmethane diisocyanate (H2MDI), or a combination thereof.
The secondary reference of Kitagawa discloses an aqueous solution having (B) 0.10% to 5% by weight of a blocked isocyanate crosslinking agent based on the weight of the aqueous solution (¶0072-0075), wherein the isocyanate group in the blocked isocyanate crosslinking (¶0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blocked isocyanate crosslinking agent of Kitagawa, with the aqueous solution of Liu, in order to prevent the image formed on the textile fiber product from yellowing due to the influence of light, as taught by Kitagawa (¶0127).

With regard to Claim 26, Liu further discloses wherein the at least one multivalent cationic salt has a cation that comprises a multivalent cation of element Mg, Ca, Sr, Ba, Sc, Y, La, Ti, Zr, V, Cr, Mn, Fe, Ru, Co, Rh, Ni, Pd, Pt, Cu, Au, Zn, Al, Ga, In, Sb, Bi, Ge, Sn and Pb, or a combination thereof (¶0006-0008).

With regard to Claim 27, Liu further discloses wherein the cation is calcium (¶0006-0008).

With regard to Claim 28, Liu further discloses wherein the at least one multivalent cationic salt comprises from the group consisting of calcium nitrate, calcium nitrate hydrate, calcium nitrate tetrahydrate, calcium chloride, or a combination thereof (¶0006-0008).

With regard to Claim 29, Liu further discloses wherein the amount of the at least one multivalent cationic salt is 47% to 62% by weight (¶0028; Claim 1), based on the weight of the aqueous solution (¶0028).

Kitagawa further discloses wherein the amount of the blocked isocyanate crosslinking agent is from 1% to 4% by weight, based on the weight of the aqueous solution (¶0029; 0075).

With regard to Claim 35, Liu further discloses wherein the waterborne resin is an acrylic resin or emulsion, a polyurethane resin or emulsion, an acrylic-vinylidene chloride copolymers, a styrene butadiene rubber latex, an acrylic styrene emulsion, a vinyl acrylic emulsion, a vinyl acetate ethylene (VAE) copolymer emulsion or a combination thereof (¶0040).

With regard to Claim 36, Liu further discloses wherein the amount of the waterborne resin is 4% to 25% by weight, based on the weight of the aqueous solution (¶0041).

Response to Arguments
Applicant's arguments, see pages 7-9, filed 05 January 2021 with respect to the rejection(s) of claim(s) 25-29 and 34-36 under 35 USC 103 have been fully considered, but they are not found persuasive. 
RE: claim 25; Applicant argues that the combination of references “would not yield the presently claimed three component invention” and “instead, such a combination would yield a solution comprising at least four components”(Applicant pg. 9, ¶1).   Applicant additionally “submits that there would have been no reason or motivation to incorporate the blocked isocyanate crosslinking agent of Kitagawa, with the aqueous solution of Liu which includes one acid” (Applicant pf. 9, ¶1).
Applicant appears to be making two arguments:

If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See MPEP 2113.03 section III.  Applicant has provided no showing or evidence that the fourth component of “at least one acid” materially changes the characteristics of the combination as claimed.
2) Applicant argues  there is no motivation to combine the references.  
Applicant does not appear to present any argument or counter argument to the motivation cited in Kitagawa: to prevent the image formed on the textile fiber product from yellowing due to the influence of light (see rejection of claim 25 above).  

Thus, examiner finds applicants arguments not to be persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853